567 So.2d 60 (1990)
Jimmy Lee KILLINGS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2162.
District Court of Appeal of Florida, Fourth District.
October 3, 1990.
Robert E. Stone of Sullivan, Stone, Sullivan, LaJoi & Thacker, Vero Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan Fowler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We agree that the trial court did not err in determining that appellant's motion to correct his sentence should be denied. Contrary to appellant's claim, it does not appear that his sentences on all five (5) counts were ordered to be served consecutively. Rather, it appears that Counts II, III, V and VI were ordered to be served consecutively to Count I, but concurrently with each other. See § 921.16, Fla. Stat. (1987). Furthermore, any complaint appellant may have about the Department of Corrections' interpretation of these sentences must be addressed through administrative proceedings and, if necessary, by mandamus in the circuit court.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.